         Case 1:18-cv-01880-EGB Document 85 Filed 06/11/19 Page 1 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

ORACLE AMERICA, INC.,                         )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )
                                              )
THE UNITED STATES,                            )
                                              )      No. 18-1880C
               Defendant,                     )      (Senior Judge Bruggink)
                                              )
               and                            )
                                              )
AMAZON WEB SERVICES, INC.,                    )
                                              )
               Defendant-Intervenor.          )

         DEFENDANT’S RESPONSE TO THE COURT’S JUNE 3, 2019 ORDER

       Defendant, the United States, respectfully responds to the Court’s June 3, 2019 order,

directing us to respond to two questions regarding Anthony DeMartino.

I.     Mr. DeMartino’s Participation In The JEDI Procurement After March 2018

       The Court’s first question was whether “the amended administrative record reflect[s] any

participation, substantive or otherwise, in the Joint Enterprise Defense Infrastructure [JEDI]

Cloud procurement by Tony DeMartino after March 2018[.]” Dkt. No. 83. The answer is yes,

the administrative record reflects that Mr. DeMartino participated in the JEDI procurement after

March 2018 in a ministerial and perfunctory manner.

       On April 2, 2018, in his role as Deputy Chief of Staff to the Secretary of Defense, see AR

5232, Mr. DeMartino suggested edits to a briefing paper prepared by the Defense Digital Service

(DDS) for the Secretary of Defense. Id. at 4424-26. The purpose of his edits was to ensure that

the briefing paper has “the specifics the [Secretary] is going to need.” Id. at 4426. Mr.

DeMartino also forwarded his edits to Thomas Mooney, chief of staff for the Department of
            Case 1:18-cv-01880-EGB Document 85 Filed 06/11/19 Page 2 of 4



Defense (DoD) Chief Management Officer, so that the offices of the Chief Management Officer

and Cost Assessment & Program Evaluation could provide some of “depth and details” that the

Secretary would need to know in the briefing. Id. at 4366-68.1 Accordingly, Mr. DeMartino was

effectively acting as a liaison between the Secretary of Defense and the JEDI team with regard to

this briefing.

        On April 4, 2018, Mr. Mooney e-mailed Mr. DeMartino and several others notifying

them that DDS had briefed Congressional personnel that morning about something other than the

JEDI procurement. Id. at 4348-49.

        On April 12, 2018, Mr. DeMartino requested and received the final briefing paper for the

meeting with the Secretary of Defense that was supposed to have occurred in early April, but

apparently was cancelled. See id. at 4381-83.

        On April 16, 2018, DDS counsel Sharon Woods copied Mr. DeMartino and 13 others on

an e-mail to the Cloud Executive Steering Group announcing the release of the second draft

solicitation. Id. at 4344.

        On April 26, 2018, May 2, 2018, and June 5, 2018, Mr. DeMartino commented to others

within DoD on media inquiries regarding the JEDI procurement. See id. at 4346-47, 4361-62,

4394-95.

II.     Mr. DeMartino Resigned From DoD Effective July 6, 2018

        The Court’s second question was whether “the amended administrative record reflect[s]

whether Mr. DeMartino remains in government employment or, if not, provide information




        1
         It appears that the meeting at which the briefing paper was going to be presented was
cancelled. See id. at 4383.


                                                2
         Case 1:18-cv-01880-EGB Document 85 Filed 06/11/19 Page 3 of 4



regarding his departure from the Department of Defense[.]” Dkt. No. 83. The answer is yes, the

administrative record reflects that Mr. DeMartino resigned from DoD effective July 6, 2018.

       In her supplemental statement of fact to the Government Accountability Office, the

contracting officer stated that Mr. DeMartino resigned from Federal employment in July 2018.

Id. at 5232. An Executive Branch Personnel Public Financial Disclosure Report provides his

“[d]ate of [t]ermination” as July 6, 2018. Id. at 23973.

       There is documentation in the administrative record indicating that, in July 2018, Mr.

DeMartino and DoD were preparing for Mr. DeMartino to be appointed as a Special Government

Employee/consultant. See id. at 4331 (Mr. DeMartino’s consultant disqualification statement

signed on July 10, 2018), 4343 (July 11, 2018 e-mail from attorney in the DoD Standards of

Conduct Office to Mr. DeMartino, at his personal e-mail address, stating that “we are set from

the ethics perspective with regard to your appointment as a consultant at the Department” and

providing further guidance). However, there is no evidence in the record that Mr. DeMartino

was ultimately appointed as a Special Government Employee/consultant. Rather, in a January

11, 2019 declaration that is in the Court’s record, a DoD human resources official states that Mr.

DeMartino was not appointed as a Special Government Employee. Dkt. No. 47-1, pp. 9-10.




                                                 3
        Case 1:18-cv-01880-EGB Document 85 Filed 06/11/19 Page 4 of 4



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/ Patricia M. McCarthy
                                              PATRICIA M. MCCARTHY
Of Counsel:                                   Assistant Director

CHRISTINA M. AUSTIN
ANDREW BRAMNICK
Office of General Counsel                     s/ William P. Rayel
Washington Headquarters Service &             WILLIAM P. RAYEL
       Pentagon Force Protection Agency       Senior Trial Counsel
Department of Defense                         Commercial Litigation Branch
                                              Civil Division
                                              Department of Justice
                                              PO Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 616-0302
                                              Facsimile: (202) 307-0972
                                              E-mail: William.Rayel@usdoj.gov

June 11, 2019                                 Attorneys for Defendant




                                          4
